         Case 1:20-cv-10510-DJC Document 35 Filed 03/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


HELENI THAYRE, Plaintiff,

v.

TOWN OF BROOKLINE and JESSE
GELLER, JOHANNA SCHNEIDER, MARK                          Civil Action No. 1:20-cv-10510
ZUROFF, KATE POVERMAN, LARK
PALERMO, and RANDOLPH
MEIKLEJOHN, as they are members of the
BROOKLINE ZONING BOARD OF
APPEALS, DANIEL BENNETT as Building
Commissioner for the TOWN OF
BROOKLINE, JOSEPH BRAGA as Deputy
Building Commissioner, and ROBERT
DOUGAN as Building Inspector, Defendants.


      DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO REMAND
      PENDENT STATE LAW CLAIMS AND TO CANCEL 3/24/21 SCHEDULING
                            CONFERENCE

       Defendants respectfully submit this memorandum in support of their Motion to Remand

Pendent State Law Claims and to Cancel 3/24/21 Scheduling Conference. Defendants seek

remand of those counts that survive the Court’s dismissal of Counts III-VIII (the federal and

state constitutional claims), over which the Court had exercised supplemental jurisdiction after

the Town removed the case from the Massachusetts Superior Court. These pendent State law

claims are as follows: Count I (alleged violation of Mass. Gen. Laws. ch. 40A, § 17); Count II

(alleged violation of Mass. Gen. Laws ch. 240, § 14A); and Count IX (alleged violation of Mass.

Gen. Laws ch. 40A, § 5).

       By way of background, on February 25, 2020, Plaintiff filed the instant complaint in the

Massachusetts Superior Court for Norfolk County, inserting nine (9) counts against the

Defendants consisting of a mixture of federal and state law constitutional claims (Counts III-


                                                1
          Case 1:20-cv-10510-DJC Document 35 Filed 03/05/21 Page 2 of 3




VIII) and state statutory zoning claims (Counts I, II and IX). [Dkt # 1 (Notice of Removal)]. On

March 12, 2020, Defendants removed the case to federal court on the basis of federal question

jurisdiction. [Id.] On February 19, 2021, the Court granted Defendants’ motion to dismiss

Counts III-VIII, consisting of the federal and state constitutional claims. [Dkt # 31] The only

remaining counts are the state statutory zoning claims (Counts I, II and IX). On February 26,

2021, the Defendants filed an Answer to those three (3) state law zoning claims.

       This case has not advanced beyond the motion to dismiss and Answer stage. Given the

posture of the case, remand is appropriate under governing precedent. See United Mine Workers

v. Gibbs, 383 U.S. 715, 726, 86 S. Ct. 1130, 1139 (1966) (“[I]f the federal claims are dismissed

before trial, ... the state claims should be dismissed as well.”); Martinez v. Colon, 54 F.3d 980,

990 (1st Cir. 1995) (affirming the dismissal without prejudice of pendent claims when the district

court determined “far in advance of trial that no legitimate federal question existed”); Rodriguez

v. Doral Mortg. Corp., 57 F.3d 1168 (1995) (“As a general principle, the unfavorable disposition

of a plaintiff’s federal claims at the early stages of a suit, well before the commencement of trial,

will trigger the dismissal without prejudice of any supplemental state-law claims”).

       Because remand is appropriate, it would be an inefficient use of judicial resources for the

Court to hold a Scheduling Conference; therefore, Defendants respectfully ask the Court to

cancel the Conference now on the Court’s calendar for March 24, 2021.

                                            Conclusion

       For the foregoing reasons, Defendants’ respectfully ask this Court to grant their Motion

to Remand Pendent State Law Claims and to Cancel 3/24/21 Scheduling Conference.

                                              Respectfully submitted,
                                              Defendant,
                                              TOWN OF BROOKLINE, MASSACHUSETTS,



                                                  2
         Case 1:20-cv-10510-DJC Document 35 Filed 03/05/21 Page 3 of 3




                                             By its attorneys:


                                             _____/s/ Patricia Correa_____________
                                             Patricia Correa (BBO # 560437)
                                             Email: pcorrea@brooklinema.gov
                                             Jonathan Simpson (BBO # 660841)
                                             Email: jsimpson@brooklinema.gov
                                             Office of Town Counsel
                                             Town of Brookline
                                             333 Washington St., 6th Floor
                                             Brookline, MA 02445
                                             Tel: (617) 730-2190
                                             Fax: (617) 264-6463

Date: March 5, 2021



                                CERTIFICATE OF SERVICE

        I, Patricia Correa, hereby certify that on the above-referenced date, this document, filed
through the ECF system, was sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and was sent by U.S. Mail, postage prepaid, to all non-
registered participants who have appeared in this case, to wit: Heleni Thayre, 12 Euston St., Unit
# 3, Brookline, MA 02446-4101.

                                                     /s/ Patricia Correa
                                                     __________________________________
                                                     Patricia Correa

                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1

        Undersigned counsel hereby certifies pursuant to Local Rule 7.1(A)(2) that on the above-
referenced date, counsel for defendant the Town of Brookline conferred in good faith with
Plaintiff in an effort to resolve and/or narrow the issues related to the above captioned motion.

                                             Patricia Correa
                                             Patricia Correa
Dated: March 5, 2021




                                                3
